Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon an alleged question under *1059the Constitution of the United States, viz.: Defendant contended that the right to a speedy trial as guaranteed by the Constitution of the United States was denied to him. The Court of Appeals held that there was no such denial and that there was no substance or merit to defendant’s contentions. [See 8 N Y 2d 993.]